Citation Nr: 1509542	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-20 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a restoration of a 20 percent rating from March 1, 2011, to June 19, 2012, for  service-connected residuals of rotator cuff tear with impingement syndrome of the right (minor) shoulder. 

2.  Entitlement to an increased rating in excess of 20 percent for service-connected residuals of rotator cuff tear with impingement syndrome of the right (minor) shoulder. 

3.  Entitlement to an increased rating for in excess of 10 percent for service-connected lumbosacral strain with degenerative joint disease  prior to June 20, 2012.  

4.  Entitlement to an increased rating for in excess of 20 percent for  service-connected lumbosacral strain with degenerative joint disease, from  June 20, 2012.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of rotator cuff tear with impingement syndrome of the right shoulder and lumbosacral strain with degenerative joint disease, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Dianne Haar, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to June 1996.   

This appeal to the Board of Veterans' Appeals (Board) arose from August 2010 and December 2010 rating decisions.  

In the August 2010 rating decision, the RO continued the  10 percent disability rating for the Veteran's  lumbosacral strain with degenerative joint disease.  In September 2010, the Veteran filed a notice of disagreement (NOD) with the denial of an increased rating.  In June 2011, the RO issued a statement of the case (SOC), and, in July 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

As regards characterization of the appeal, the Board noted that, in connection with a claim for increase filed in September 2009, in an August 2010 rating decision (of which the  Veteran was notified of in September 2010), the RO proposed a reduction of the Veteran's disability rating for his service-connected residuals of rotator cuff tear with impingement syndrome of the right shoulder.  In a  December 2010 rating decision the RO reduced the Veteran's disability rating from 20 percent to 10 percent, effective March 1, 2011.  In May 2011 ,the Veteran filed an NOD with the reduction from 20 percent to 10 percent.  In April 2012 the RO issued an SOC and, in June 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

During the pendency of the appeal, in a July 2012 rating decision, the RO granted the Veteran an increased rating of 20 percent for residuals of the rotator cuff tear with impingement syndrome of the right shoulder and an increased rating of 20 percent for lumbosacral strain with degenerative joint disease, each  effective June 20, 2012, the date of the VA examination.  Although the RO has granted higher ratings during the pendency of the appeal, s higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

Additionally, for reasons expressed in more detail, below, the Board has also recharacterized the Veteran's claims for an increased rating for residuals of rotator cuff tear with impingement syndrome of the right shoulder and lumbosacral strain with degenerative joint disease.as encompassing a claim for a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, the Veteran has a paperless, electronic file in the  Virtual VA  claims processing system.  Review of that file  reveals VA treatment records that have been considered by the agency of original jurisdiction (AOJ), as noted in the July 2012 SSOC, as well as  a transcript of the Veteran's Board hearing. 

The Board's decision on the claim for restoration of the 20 percent rating for residuals of rotator cuff tear with impingement syndrome of the right shoulder is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  During the pendency of a claim for increase, in a  December 2010 rating decision, the RO  reduced from  20 percent to 10 percent the rating for service-connected residuals of rotator cuff tear with impingement syndrome of the right (minor) shoulder, effective March 1, 2011; the 20 percent rating  was in effect for less than 5 years.  

5.  Although the May 2010 VA examination upon which the reduction was based revealed some improvement in range of motion findings, the examiner did not indicate at which point pain began, or indicate the extent of to which the Veteran likely experiences additional functional loss due to pain and other factors, during flare ups.


CONCLUSION OF LAW

As the reduction of the  rating for residuals of rotator cuff tear with impingement syndrome of the right shoulder from 20 to 10 percent was not proper,  restoration of the 20 percent rating for such disability, from March 1, 2011, to June 20, 2012, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e) , 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5003, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for restoration of 20 percent rating for residuals of rotator cuff tear with impingement syndrome of the right shoulder, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In this case, based on a May 2010 VA Compensation and Pension examination, the RO, in a December 2010 rating decision, reduced the ratings for the Veteran's service-connected residuals of rotator cuff tear with impingement syndrome of the right shoulder from 20 to 10 percent effective March 1, 2011.

Historically, in a January 1997 rating decision, the RO granted the Veteran  service connection for residuals of right shoulder rotator cuff tear with impingement syndrome and assigned an initial rating of 10 percent, effective June 22, 1996.  The Veteran's 10 percent disability rating was continued by rating decisions in April 1999, April 2004, June 2005, and March 2006.  In a  July 2008 rating decision , the RO granted an  increased rating of 20 percent for the right shoulder, effective March 5, 2008.  

The Veteran then filed a claim for an increased rating on September 16, 2009.  By way of the August 2010 rating decision on appeal, the RO proposed a reduction in the rating for the  Veteran's right shoulder rotator disability from 20 percent to 10 percent.  In a September 2010 letter, the Veteran was notified of the proposed reduction, that he had 30 days to request a hearing, and that he had 60 days to submit additional evidence.  .  In the December 2010 rating decision the RO reduced the Veteran's disability rating from 20 percent to 10 percent effective March 1, 2011.  


The Veteran's right shoulder disability, involving his minor upper extremity has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201 limitation of an arm at the shoulder level warrants a 20 percent rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 20 percent rating  is warranted for the minor extremity.  When motion is limited to 25 degrees from the side, a 30 percent rating evaluation is warranted for the minor extremity.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court)  held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

On  April 2008 VA examination, it was noted that the Veteran's right shoulder was manifested by intermittent pain, weakness, stiffness, instability/giving way, locking, fatigability, and lack of endurance; it was not manifested by swelling, heat, and redness.   His range of motion was to 140 degrees on r flexion, to 50 degrees on r extension, to 110 degrees on  abduction, to 50 degrees on  adduction, 45 degrees for international rotation, and 90 degrees for external rotation; the examiner noted that re were no further limitations but there was pain with repeated efforts.  He was diagnosed with right rotator cuff tear with chronic pain and limitation of motion and degenerative arthritis of the right shoulder.  

The Veteran was afforded a VA examination in November 2009, at which time he reported the severity of his pain being in general a 5 out of 10 but if he had to pick up something or do overhead work or lifting then the severity of the pain was an 8 out of 10; the last flare was two to three days prior.  On examination, his range of motion was to 140 degrees with forward flexion, 120 degrees with abduction, and 90 degrees for both internal and external rotation; these were initially and with repetitions.  There were no additional limitations with range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  

On s May 2010 VA examination, it was noted that the he had constant pain that was a 4 out of 10 and had weakness and stiffness at rest.  The flare-ups of his pain were a 7 or 8 out of 10 and they occurred once to twice a week and started a month ago and lasted for 10 minutes.  He reported that during flare-ups he has additional limitation of motion and functional impairment due to pain and he was unable to lift anything.  The Veteran's range of motion was to 170 degrees for flexion, 180 degrees for abduction, 90 degrees for external rotation, and 90 degrees for internal rotation; there were no additional reduced range of motion or joint function following three repetitions due to pain, fatigue, incoordination, weakness, or lack of endurance.  

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).   As the Veteran's 20 percent disability rating was assigned in the June 2008 rating decision effective  March 5, 2008, the rating was not in in effect for 5 years or more, and  38 C.F.R. § 3.344(a) and (b) are not for application.   Under 38 C.F.R. § 3.344(c), a rating may be reduced on the basis of an examination showing improvement. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

After a review of the  pertinent evidence in this case in light of the above, the Board finds that, for the period in question, VA had not met its burden of establishing that the Veteran's disability had improved.  
As noted, when compared with prior examination findings, the May 2010 VA examination upon which the reduction was based revealed some improvement in range of motion findings.  Significantly, however, the Board points out that the May 2010 VA examination report did not include any discussion of the point at which pain began on range of motion testing.    In addition, the May 2010 VA examiner did not comment on the extent of to which the Veteran likely experiences additional functional loss due to pain and other factors during flare ups-preferably, in terms of degrees of additionally limited motion, if possible- as discussed in Mitchell  and DeLuca.  Although the May 2010 VA examination upon which the reduction was based revealed some improvement in range of motion findings, the examiner did not indicate at which point pain began, or indicate the extent of additional functional loss due to pain and other factors during flare-ups, in terms of likely additional limitation of motion; collectively, these deficiencies raise questions as whether improvement was actually shown.


As noted above, care must be taken, ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  Considering the above, and the  Veteran's testimony as to the extent of his pain and the frequency of his flared ups, the Board finds that the record raises  a question as to whether, on the December 2010 examination improvement in the range of motion for the Veteran's shoulder actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Thus, a reasonable doubt has been raised  as to the propriety of the reduction from 20 to 10 percent based solely on range of motion figures.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3..102 (2014).  Resolving this reasonable doubt in  the Veteran's favor, the Board finds that the reduction from 20 to 10 percent was improper, and that restoration of the 20 percent rating is therefore warranted.  



ORDER

Restoration of a 20 percent disability rating for the service-connected residuals of right shoulder rotator cuff tear with impingement syndrome,  is granted. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the matters remaining on  appeal is warranted.

As regards the right shoulder, as discussed above, during the November 2009 VA examination, his range of motion was to 140 degrees on h forward flexion, to 120 degrees on  abduction, and to 90 degrees on for both internal and external rotation; these were initially and with repetitions.  There were no additional limitations with range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  

During the May 2010 VA examination, his range of motion was to 170 degrees on flexion, 180 degrees for abduction, 90 degrees for external rotation, and 90 degrees for internal rotation; there were no additional reduced range of motion or joint function following three repetitions due to pain, fatigue, incoordination, weakness, or lack of endurance.  T

he Veteran was afforded an additional VA examination in June 2012 and his range of motion was 110 degrees for flexion and 110 degrees for abduction; the functional loss was manifested by weakened movement and pain of movement.  However, the Veteran testified that at the June 2012 VA examination he stopped doing the range of motion testing because it was too painful but he did not tell the VA examiner why he stopped.  He also testified that his symptoms have increased since his last VA examination.   

As the record does not include sufficient medical findings to evaluate the disability, and given the Veteran's assertions of worsening since he last underwent VA evaluation for the disability in June 2012, the Board finds that a contemporaneous VA examination to obtain findings responsive to the relevant rating criteria and applicable rating principles are needed to evaluate each disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  See also; Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Veteran's service-connected lumbosacral strain with degenerative disc disease is currently rated as 10 percent disabling prior to June 20, 2012, and as 20 percent disabling from  June 20, 2012.  The ratings have been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  However, the actual rating criteria is set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent rating  is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Veteran was afforded VA examinations in November 2009, May 2010, and June 2012.  His range of motion on flexion was to 70 degrees  in November 2009,to  65 degrees in May 2010, and to 60 degrees in June 2012; however, the Veteran testified that his service-connected lumbosacral strain with degenerative disc disease increased in severity since his June 2012 VA examination.  As the record does not include sufficient medical findings to evaluate the disability, and given his assertions of worsening since he last underwent VA evaluation for the disability in June 2012, the Board finds that a contemporaneous VA examination to obtain findings responsive to the relevant rating criteria are needed to evaluate each disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

Hence, the AOJ should arrange for the Veteran to undergo VA examination, of his right shoulder and low back, by  appropriate medical professionals.  The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, shall result in denial of the claims for increased ratings.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

As regards the matter of the Veteran's entitlement to a TDIU, the Veteran testified that he last worked in 2009 and that he stopped working because he could not do his job as the result of his shoulder and lumbosacral spine disabilities and that he quit before he was fired.  Given the evidence indicating that the Veteran may be unemployable, on these facts, the claim for a TDIU is essentially a component of the claims for a higher rating for residuals of rotator cuff tear with impingement syndrome of the right shoulder and lumbosacral strain with degenerative joint disease.  Therefore, after giving the Veteran an opportunity to file a formal claim for a TDIU due to right shoulder and low back disabilities, and conducting the additional development indicated above and below,   e this matter, in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to arranging for the Veteran to undergo further examination,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding VA medical records.   

As regards VA records, review of the Veteran's claims file reveals VA treatment records from the Honolulu VA Medical Center (VAMC).  Hence, outstanding pertinent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any pertinent outstanding, private records.  In its letter, the AOJ should explain what is needed to establish a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Honolulu VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

In the letter, explain what is needed to support a claim for a TDIU, to include on an extra-schedular basis.  Furnish to him a VA Form 21-8940 to enable him to provide his employment information regarding his application for TDIU due to right shoulder and low back disabilities. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his residuals of rotator cuff tear with impingement syndrome of the right shoulder. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide all findings needed to properly evaluate the right shoulder disability, to include clearly identifying all symptoms/impairment residual to the Veteran's residuals of rotator cuff tear with impingement syndrome of the right shoulder, such as reported pain, limitation of motion, loss of strength, numbness, reduced grip strength, muscle atrophy, and abnormal symmetry of the shoulders.  

The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 	

Finally, considering all examination findings, along with the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any point since September 16, 2008 (one year prior to the filing of the current claim for increase), the Veteran's right shoulder disability has increased in severity; and, if so, the approximate date of the increase(s), and the extent of the severity of the disability on each date.

All examination findings, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his lumbosacral strain with degenerative joint disease.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the lumbosacral strain with degenerative joint disease (expressed in degrees).  The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 	

The examiner should identify the nature and severity of any neurological manifestations associated with the lumbosacral strain with degenerative joint disease.
The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  

Finally, considering all examination findings, along with the Veteran's documented medical history and assertions , the  examiner should also indicate whether, at any point since September 8, 2008 (one year prior to the filing of the current claim for increase), the Veteran's lumbosacral strain with degenerative joint disease has increased in severity; and, if so, the approximate date of the increase(s), and the extent of the severity of the disability on each date.

All examination findings, along with complete, clearly-stated, rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims for higher ratings for right shoulder and lumbar spine disabilities, along with the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s) for increase (to include the claim for a TDIU), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim for increase in light of all pertinent evidence and legal authority

,
in light of all pertinent evidence (to include all that added to the record since the AOJ's last adjudication) and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


